Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of the invention of sleeve in the reply filed on January 29, 2021 is acknowledged.
Applicant's election with traverse of the species of Fig. 6A in the reply filed on January 29, 2021 is acknowledged.  The traversal is on the ground(s) that a claim directed to the sleeve of FIG. 6A would necessarily encompass the sleeve of FIG. 5, so the two embodiments are not mutually exclusive.  This is not found persuasive because a claim directed to the sleeve of FIG. 5 (i.e., requiring ribs) would not encompass a claim directed to the sleeve of FIG. 6A (i.e., requiring no ribs). The instant specification permits Applicant to claim a sleeve with no ribs attached.
The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the 

Claim(s) 1-5, 8, 21, 25 and 27 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by reference FR 1,275,072 to SHELL INT RESEARCH (Shell).   Shell teaches application and utilization of a plastic form having a sleeve for forming a channel through a concrete slab, the sleeve comprising:
	a sleeve body 4 having a top end and a bottom end extending along a longitudinal axis, wherein the top end has a first cross-sectional area perpendicular to the longitudinal axis and the bottom end has a second cross-sectional area perpendicular to the longitudinal axis, wherein the first cross-sectional area of the top end is greater than the second cross-sectional area of the bottom end; and
	an attachment flange 3 attached to the bottom end of the sleeve body, wherein the attachment flange extends laterally outward from the bottom end with respect to the longitudinal axis, the attachment flange being configured to facilitate attachment of the sleeve body to a concrete form.
2.    The sleeve body is tapered between the top end and the bottom end, such that a cross-sectional area of the sleeve body perpendicular to the longitudinal axis incrementally decreases from the top end to the bottom end.
3.    The attachment flange 3 extends along a plane perpendicular to the longitudinal axis.
4.    The attachment flange has a cross-sectional area perpendicular to the longitudinal axis that is greater than a cross-sectional area of the sleeve body at the bottom end.
5.    The cross-sectional area of the attachment flange is greater than the cross-sectional area of the sleeve body at the top end.

As to claim 21, Shell discloses a sleeve system comprising:
	an attachment flange 3 configured to be attached to a concrete form around an opening in the concrete form; and
	a sleeve body 4 having a bottom end that is attached to the attachment flange and a top end opposite the bottom end, the sleeve defining a tapered shape along at least a portion of its length such that the top end is wider than the bottom end, wherein:
	the sleeve body is configured to:
	extend through the opening in the concrete form; and
form a tapered channel that is aligned with the opening in a concrete mixture poured into the concrete form.
25.  The sleeve body is configured to be removed from the concrete mixture to expose the tapered channel.
27.   The attachment flange extends laterally outward from the bottom end of the sleeve body.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 8, 12, 21 and 25-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over reference FR 1,275,072 to SHELL INT RESEARCH (Shell) in view of Auciello et al.
Shell teaches application and utilization of a plastic form having a sleeve for forming a channel through a concrete slab, the sleeve comprising:
	a sleeve body 4 having a top end and a bottom end extending along a longitudinal axis, wherein the top end has a first cross-sectional area perpendicular to the longitudinal axis and the bottom end has a second cross-sectional area perpendicular to the longitudinal axis, wherein the first cross-sectional area of the top end is greater than the second cross-sectional area of the bottom end; and
	an attachment flange 3 attached to the bottom end of the sleeve body, wherein the attachment flange extends laterally outward from the bottom end with respect to the longitudinal axis, the attachment flange being configured to facilitate attachment of the sleeve body to a concrete form. 
	As expressed above Shell is taken to form a sleeve body. However, Auciello et al. teaches formation of a destructible plastic core mold for use in forming recesses in concrete.
Therefore, to have formed the Shell body with a hardened polymer material thus, providing for a firm core mold while allowing for ease of removal, would have been obvious to one having ordinary skill in the art as taught by Auciello et al.
	 2.    The resulting core mold would have the sleeve body as tapered between the top end and the bottom end, such that a cross-sectional area of the sleeve body 
3.   The attachment flange 3 extends along a plane perpendicular to the longitudinal axis.
4.   The attachment flange 3 has a cross-sectional area perpendicular to the longitudinal axis that is greater than a cross-sectional area of the sleeve body at the bottom end.
5.   The cross-sectional area of the attachment flange 3 is greater than the cross-sectional area of the sleeve body 4 at the top end.
8.   The sleeve body is hollow, (see Fig. 6), such that the sleeve body defines a channel, the longitudinal axis extending through the channel.
12.   The sleeve body is formed from a hardened polymer material, (col. 3, lines 24-26).
As to claim 21, Shell in view of Auciello et al. teaches a sleeve system comprising:
	an attachment flange 3 configured to be attached to a concrete form around an opening in the concrete form; and
	a sleeve body 4 having a bottom end that is attached to the attachment flange and a top end opposite the bottom end, the sleeve defining a tapered shape along at least a portion of its length such that the top end is wider than the bottom end, wherein:
	the sleeve body is configured to:
	extend through the opening in the concrete form; and
form a tapered channel that is aligned with the opening in a concrete mixture poured into the concrete form.
25.  Shell in view of Auciello et al. teaches the sleeve body is configured to be removed from the concrete mixture to expose the tapered channel.

27.   The attachment flange 3 extends laterally outward from the bottom end of the sleeve body.

Claims 6, 7, 10-12 and 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over reference FR 1,275,072 to SHELL INT RESEARCH (Shell) in view of Auciello et al. as applied to claims 1-5, 8, 12, 21 and 25-27 above, and further in view of Tolf, Jr. 3,933,336.   
Tolf, Jr. teaches application and utilization of a core form made of a high impact polyethylene polymer, (col. 2, lines 18-19). Tolf, Jr. teaches a circular sleeve with circular flange with the flange having fastener holes 13.
Therefore, to have formed the Shell in view of Auciello et al. core form of a hardened polymer material such as high density polyethylene (HDPE) material as well as form the flange (and sleeve body) of a circular cross section while providing fastener holes along the flange, would have been obvious to one having ordinary skill in the art as taught by Tolf, Jr.

Allowable Subject Matter
Claims 9 and 22-24 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL SAFAVI whose telephone number is (571)272-7046.  The examiner can normally be reached on Mon. - Fri. 8:30 - 5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on (571) 272-8227.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





                                                                    /MICHAEL SAFAVI/                                                                    Primary Examiner, Art Unit 3631                                                                                                                                    






MS
May 06, 2021